Mr. Chief Justice Negrón Fernández,
with whom Mr. Justice Blanco Lugo and Mr. Justice Ramírez Bages concur,
dissenting.
Without passing judgment on the matter in its merits, I consider improper the order in relation thereto which the Court enters at the present stage of the proceedings.
Respondent admitted the averments of the complaint, but at the same time he presented facts by way of explanation of his behavior and requested the dismissal of the complaint. In view of said answer we granted a term to the Secretary of Justice to submit the allegations which he deemed pertinent, which he did, reiterating at the end his original request for disbarment.
I believe it is proper to hold a hearing for the admission of the pertinent evidence in relation to facts which have not yet been admitted, and to give the Secretary of Justice an opportunity to cross-examine respondent in relation to the facts presented by him in his answer and on which the request for dismissal of the complaint is based.